EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Neblett on 03/15/2021.

The application has been amended as follows: 

5. The air-dryer cartridge as claimed in claim [[1]]2, wherein 
one or more of the first outer coil of the helical spring in an installed state of the helical spring is spaced apart from a first adjacent one of the inner coils, and the second outer coil of the helical spring in the installed state of the helical spring is spaced apart from a second adjacent one of the inner coils.
11. (Canceled). 
13. The air-dryer cartridge as claimed in claim 1, wherein the first end of the helical spring is supported on one of the second housing part of the drying agent container and the cartridge housing, and the second end of the helical spring is supported on the other of the second housing part of the drying agent container and the cartridge housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with Applicant’s arguments that the prior art fails to disclose or make obvious that the guide element, which is part of the second housing, is located concentrically within the helical spring and has an axial height at least one-half of an axial height of the helical spring in an installed position. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776